



EXECUTION VERSION




SECOND AMENDMENT TO SECOND AMENDED AND RESTATED MASTER ACCOUNTS
RECEIVABLE PURCHASE AGREEMENT




This SECOND AMENDMENT to the SECOND AMENDED AND RESTATED MASTER
ACCOUNTS RECEIVABLE PURCHASE AGREEMENT (this “Amendment”), is made and entered
into as of June 27, 2016 (as it may be modified, supplemented or amended from
time to time in accordance with its terms) by and among the following parties:


(i) CSRA LLC (F/K/A CSC GOVERNMENT SOLUTIONS LLC), a Nevada limited liability
company (“CSRA,” the “Seller” and “Seller Representative”);
(ii) each PURCHASER party hereto; and
(iii) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”),
as administrative agent (the “Administrative Agent”).


BACKGROUND


WHEREAS, the parties hereto have entered into the Second Amended and Restated
Master Accounts Receivable Purchase Agreement, dated as of October 1, 2015 (as
amended, restated, supplemented, assigned or otherwise modified from time to
time, the “Existing Agreement”); and


WHEREAS, the parties hereto seek to modify the Existing Agreement upon the terms
hereof.


NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:


AGREEMENT


1.
Definitions. Unless otherwise defined or provided herein, capitalized terms used
herein have the meanings attributed thereto in (or by reference in) the Existing
Agreement.

2.
Amendments to the Existing Agreement. The Existing Agreement is hereby amended
as follows:



(a)
The definition of “Repurchase Event” set forth in Section 1.1 of the Existing
Agreement is amended in its entirety as follows:

“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by a Seller in Section 9.2 with respect to such
Purchased Receivable shall be materially inaccurate, incorrect or untrue on any
date as of which it is made or deemed to be made; (ii) a Dispute shall have
occurred with respect to such Purchased Receivable; (iii) the breach of any
covenant made by a Seller in Section 4.3, Section 5.1, Section 5.2 or Section
10.1 with respect to such Purchased Receivable; or (iv) the Administrative Agent
elects to cause the applicable Seller to repurchase an Eligible Unbilled
Receivable in accordance with Section 2.9.
(b) Section 2.9 of the Existing Agreement is restated in its entirety as
follows:
“2.9 Eligible Unbilled Receivables. The Seller Representative shall procure that
each Eligible Unbilled Receivable sold, transferred and assigned to the
Administrative Agent hereunder will be the subject of an Invoice as soon as
reasonably practicable, and in any event within ten (10) Business Days following
the Seller Representative’s receipt of a written request to issue such Invoice
from the Administrative Agent; provided, however, that if any Approved Obligor
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due, the Seller
Representative shall promptly (and in any event, within five (5) Business Days)
issue an Invoice for each Purchased Receivable that is an Eligible Unbilled
Receivable payable by such Approved Obligor, and shall provide the
Administrative Agent with a copy of each such Invoice. In the event of the
occurrence of an event or condition of the type described in clauses (i) and
(iii) of the definition of Facility Suspension Event, the Administrative Agent
shall have the option to (i) retain ownership of any
Eligible Unbilled Receivable and/or (ii) cause the applicable Seller to
repurchase such Eligible Unbilled Receivable from the Administrative Agent
pursuant to Section 11. The Administrative Agent shall promptly inform the
Seller Representative following any such event or condition of its decision to
either retain ownership or cause a Repurchase Event with respect to any such
Eligible Unbilled Receivable. In the event that the Administrative Agent elects
to retain ownership of any Eligible Unbilled Receivable after any such event or
condition, the Seller Representative shall promptly (and in any event, within
five (5) Business Days) issue an Invoice for any such retained Eligible Unbilled
Receivable. Upon issuance





--------------------------------------------------------------------------------





by the relevant Seller of an Invoice for a Purchased Receivable that is an
Eligible Unbilled Receivable, such Purchased Receivable shall immediately become
a Billed Receivable for purposes hereof (the date upon which such Purchased
Receivable becomes a Billed Receivable, the “Conversion Date”).”


(c) Section 14.3 of the Existing Agreement is amended by replacing the proviso
that appears after the semicolon in its entirety with the following new proviso:


“provided that the Administrative Agent or such Purchaser may only exercise its
right of setoff in this Section 14.3 if a Facility Suspension Event of the type
described in clauses (i) and (iii) of the definition thereof has occurred and is
continuing with respect to such Seller.”


3. Conditions to Effectiveness. This Amendment shall be effective as of the date
on which (i) the Purchasers receive a counterpart of this Amendment duly
executed and delivered by each of the parties hereto and
(ii) the Purchasers shall have received the Confirmation and acknowledgement
attached to this Amendment as Annex I duly executed and delivered by an
authorized officer of the Guarantor.


4. Certain Representations, Warranties and Covenants. The Seller hereby
represents and warrants to the Purchaser, as of the date hereof that:
(a) the representations and warranties made by it in the Existing Agreement and
in any other Purchase Document to which it is a party are true and correct both
as of the date hereof and immediately after giving effect to this Amendment; and
(b) the execution and delivery by it of this Amendment, and the performance of
its obligations under this Amendment, the Existing Agreement (as amended hereby)
and the other Purchase Documents to which it is a party are within its
organizational powers and have been duly authorized by all necessary
organizational action on its part, and this Amendment, the Existing Agreement
(as amended hereby) and the other Purchase Documents to which it is a party are
its valid and legally binding obligations, enforceable in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally.


5. Reference to, and Effect on the Existing Agreement and the Purchase
Documents.
(a) The Existing Agreement (except as specifically amended herein) and the other
Purchase Documents shall remain in full force and effect and the Existing
Agreement and such other Purchase Documents are hereby ratified and confirmed in
all respects by each of the parties hereto.
 
(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Purchaser, nor constitute a waiver of any provision of, the Existing
Agreement or any other Purchase Document.
 
(c) After this Amendment becomes effective, all references in the Existing
Agreement or in any other Purchase Document to “the Master Accounts Receivable
Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of similar
effect, in each case referring to the Existing Agreement, shall be deemed to be
references to the Existing Agreement as amended by this Amendment.


(d) To the extent that the consent of any party hereto, in any capacity, is
required under the Purchase Documents or any other agreement entered into in
connection with the Purchase Documents with respect to any of the amendments or
other matters set forth herein, such Person hereby grants such consent.


6. Further Assurances. The Seller agrees to do all such things and execute all
such documents and instruments as the Purchaser may reasonably consider
necessary or desirable to give full effect to the transaction contemplated by
this Amendment and the documents, instruments and agreements executed in
connection herewith.


7. Costs and Expenses. The Seller agrees to pay on demand all reasonable costs
(including reasonable attorneys’ fees and expenses) and expenses the
Administrative Agent incurs in connection with the preparation, negotiation,
documentation and delivery of this Amendment.
 
8. Purchase Document. This Amendment is a Purchase Document.
9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Seller and the Administrative Agent and each Purchaser, and their
respective successors and assigns.
 
10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts; each
such counterpart shall be deemed an original and all of such counterparts





--------------------------------------------------------------------------------





taken together shall be deemed to constitute one and the same instrument. A
facsimile or electronic copy of an executed counterpart of this Amendment shall
be effective as an original for all purposes.


11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTIONS 51401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


12. Section Headings. Section headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


13. Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH,as Administrative Agent




By: Thomas J. Educate
Print Name: Thomas J. Educate
Title: Managing Director






Accepted, agreed, and consented to as of
the date first above written:




CSRA LLC (f/d/a CSC GOVERNMENT SOLUTIONS LLC),    as Seller and Seller
Representative


By: /s/ Kevin M. Libby
Print Name: Kevin M. Libby
Title: Vice President and Treasurer




Accepted, agreed and consented to as of
The date first above written:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Purchaser




By: /S/ Thomas J Educate
Print Name: Thomas J. Educate
Title: Managing Director


THE BANK OF NOVA SCOTIA,
As Purchaser


By: /S/ Jonathan Khan
Print Name: Jonathan Khan
Title: Director


MIZUHO BANK, LTD.,
As Purchaser


By: /S/ David Lim
Print Name: David Lim
Title: Authorized Signatory





--------------------------------------------------------------------------------







ANNEX I


CONFIRMATION AND ACKNOWLEDGEMENT




This CONFIRMATION AND ACKNOWLEDGEMENT (“Confirmation”), is executed and
delivered by CSRA Inc. (f/k/a Computer Sciences Government Services Inc.), a
Nevada corporation (the “Guarantor”).


1.
Reference is made to the Guaranty, dated as of October 1, 2015 (as amended,
modified or supplemented from time to time, the “Guaranty”), delivered by the
Guarantor in connection with the Agreement (defined below).

2.
Reference is further made to the First Amendment to the Agreement, dated as of
the date hereof (the “Amendment”), to the Second Amended and Restated Master
Accounts Receivable Purchase Agreement, dated October 1, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among CSC GOVERNMENT SOLUTIONS LLC, a Nevada limited liability
company, each PURCHASER party thereto and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as Administrative Agent.

3.
The Guarantor hereby consents to the Amendment. The Guarantor hereby confirms
that notwithstanding the effectiveness of the Amendment, the Guaranty shall
continue in full force and effect.





IN WITNESS WHEREOF, the undersigned has caused this Confirmation and
Acknowledgment to be duly executed and delivered as of February 26, 2016.






CSRA Inc. (formerly known as COMPUTER SCIENCES GOVERNMENT SERVICES INC.), as
Parent Guarantor


By: /s/ David F Keffer
Print Name: David F. Keffer
Title: EVP, CFO        















